Case 2:20-cv-04344-RGK-MAA Document 10 Filed 09/09/20 Page1of1 Page ID #:68

UNITED STATES DISTRICT COURT JS-6
CENTRAL DISTRICT OF CALIFORNIA
CIVIL MINUTES - GENERAL
Case No. 2:20-cv-04344-RGK-MAA Date September 9, 2020

 

 

Title Team Luxury, Inc. et al v. BMW of North America, LLC et al

 

 

Present: The Honorable R. GARY KLAUSNER, UNITED STATES DISTRICT JUDGE

 

 

Sharon L. Williams (not present) Not Reported N/A
Deputy Clerk Court Reporter / Recorder Tape No.
Attorneys Present for Plaintiff: Attorneys Present for Defendants:
Not Present Not Present
Proceedings: (IN CHAMBERS) Order Remanding to State Court

Pursuant to the Court’s May 15, 2020 Order, and the lack of a timely filed waiver to the
procedural defect addressed therein, the Court hereby REMANDS this action in its entirety to state
court.

IT IS SO ORDERED.

 

Initials of Preparer

 

 

CV-90 (06/04) CIVIL MINUTES - GENERAL Page 1 of 1
